Name: Commission Regulation (EEC) No 1324/76 of 8 June 1976 harmonizing the time limits laid down in Article 4 of Regulation (EEC) No 3195/75
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 76 Official Journal of the European Communities No L 149/7 COMMISSION REGULATION (EEC) No 1324/76 of 8 June 1976 harmonizing the time limits laid down in Article 4 of Regulation (EEC) No 3195/75 greater uniformity in fixing these time limits should be obtained by expressing in weeks the period referred to in the second subparagraph of Article 6 (4) thereof ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty Free Arrangements, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having- regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational , scien ­ tific or cultural materials ('), and in particular Article 9 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Council Regulation (EEC) No 1798 /75 on the importation free of Common Customs Tariff duties of educational, scientific or cultural materials (2 ) specified, inter alia, the proce ­ dure to be followed to assess whether, for Community purposes, a scientific instrument or apparatus which is the subject of an application for duty-free admission into a Member State fully satisfies the conditions for such admission ; whereas this procedure requires the observance of time limits to allow consultation of all the Member States as speedily as possible ; Whereas, however, there are disparities among the versions in the different languages in Article 4 (3) and (4) and the second subparagraph of Article 4 (5) of the latter Regulation as regards, these time limits, some of which are expressed in days, and others in weeks or months ; whereas these disparities need to be corrected ; whereas furthermore, for practical reasons, In the Dutch , English, Danish, French and Italian versions of Regulation (EEC) No 3195/75 :  in Article 4 (3) and (4) the period of 15 days shall be replaced by the period of two weeks ;  in the second subparagraph of Article 4 (5) the period of 30 days shall be replaced by the period of one month . Article 2 In the second subparagraph of Article 4 (6) of the said Regulation the period of 15 days shall be replaced by the period of two weeks . Article 3 This Regulation shall enter into force on the third day following the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1976 . For the Commission Finn GUNDELACH Member of the Commission (!) OJ No L 184, 15 . 7 . 1975, p . 1 . (2 ) OJ No L 316, 6 . 12 . 1975, p . 17 .